UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2008 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 000-24688 G/O BUSINESS SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Colorado 76-0025986 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 2202 Bluebonnet Drive Richardson, Texas 75082 (Address of Principal Executive Offices) (469) 233-6258 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X]No [] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Not applicable. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:November 11, 2008 - 21,975,937 shares of common stock. G/O BUSINESS SOLUTIONS, INC. INDEX Page No. Part I Financial Information 1 Item 1. Financial Statements of G/O Business Solutions 1 Balance Sheets datedSeptember 30,2008 and December 31, 2007 (Unaudited) 2 Statements ofExpenses for theThree andNine Months EndedSeptember 30, 2008 and 2007 and from inception of development stage on August 15, 2006 toSeptember 30, 2008 (Unaudited) 3 Statements of Cash Flows for theNine Months EndedSeptember 30, 2008 and 2007 and from inception of development stage on August 15, 2006 toSeptember 30, 2008 (Unaudited) 4 Notes to the Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of operations 5 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4T. Controls and Procedures 7 Part II Other Information 7 Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Submission of Matters to a Vote of Security Holders 7 Item 5. Other Information 7 Item 6. Exhibits 8 Signatures 9 Table of Contents PART I Item 1. Financial Statements The Financial Statements of the Registrant required to be filed with this 10-Q Quarterly Report were prepared by management and commence below, together with related notes. In the opinion of management, the Financial Statements fairly present the financial condition of the Registrant. 1 Table of Contents G/O Business Solutions, Inc. (A Development Stage Company) BALANCE SHEETS (Unaudited) September30, December 31, 2008 2007 ASSETS Current assets: Cash $ 1,918 $ 5,731 TOTAL ASSETS $ 1,918 $ 5,731 LIABILITIES Accounts payable $ 1,025 $ 750 Accounts payable - related party 4,746 4,746 Accrued interest - related party 16,110 12,009 Advances from stockholders 76,287 41,287 TOTAL CURRENT LIABILITIES 98,168 58,792 STOCKHOLDERS' DEFICIT: Preferred stock, $0.01 par value per share, 5,000,000 shares authorized; none issued and outstanding – – Common stock, $0.01 par value, 50,000,000 shares authorized; 21,975,937 and 21,625,937 shares issued and outstanding, respectively 219,759 216,259 Additional paid-in capital 3,514,166 3,339,166 Accumulated deficit prior to the development stage (3,518,748 ) (3,518,748 ) Deficit accumulated during the development stage (311,427 ) (89,738 ) Total stockholders’ deficit (96,250 ) (53,061 ) Total liabilities and stockholders’ deficit $ 1,918 $ 5,731 The accompanying notes are an integral part of these financial statements. 2 Table of Contents G/O Business Solutions, Inc. (A Development Stage Company) STATEMENTS OF EXPENSES (Unaudited) Three Months Ended September30, 2008 Three Months Ended September30, 2007 NineMonths Ended September30, 2008 NineMonths Ended September30,2007 From inception of the development stage on August 15, 2006, throughSeptember 30, 2008 General and Administrative Expenses $ (7,218 ) $ - $ (217,588 ) $ - $ (217,588 ) Loss From Continuing Operations (7,218 ) - (217,588 ) - (217,588 ) Interest Expense (1,578 ) - (4,101 ) - (4,101 ) Loss Before Discontinued Operations (8,796 ) - (221,689 ) - (221,689 ) Income (Loss) From Discontinued Operations - (5,489 ) - 72,082 (92,824 ) Income (Loss) Before Minority Interest (8,796 ) (5,489 ) (221,689 ) 72,082 (314,513 ) Minority Interest - 3,086 Net Income (Loss) $ (8,796 ) $ (5,489 ) $ (221,689 ) $ 72,082 $ (311,427 ) Basic and Diluted: Loss From Continuing Operations $ (0.00 ) $ (0.00 ) $ (0.01 ) $ (0.00 ) Loss FromDiscontinued Operations (0.00 ) (0.01 ) (0.00 ) (0.00 ) Net Loss Per Share $ (0.00 ) $ (0.01 ) $ (0.01 ) $ (0.00 ) Basic and Diluted Weighted Average Shares 21,972,091 21,625,937 21,927,397 21,625,937 The accompanying notes are an integral part of these financial statements. 3 Table of Contents G/O Business Solutions, Inc. (A Development Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) NineMonths Ended September30, 2008 NineMonths Ended September30, 2007 From inception of the development stage on August 15, 2006, through September30, 2008 Cash flows from operating activities: Netincome (loss) $ (221,689 ) $ 72,082 $ (311,427 ) Netincome (loss) from discontinued operations andminority interest - (72,082 ) 89,738 Net loss from continuing operations (221,689 ) - (221,689 ) Adjustments to reconcile net loss to cash used in operating activities: Stock issued for services 178,500 - 178,500 Changes in operating liabilities: Accounts payable and accrued expenses 4,376 - 4,376 Net cashused in continuing operations (38,813 ) - (38,813 ) Net cash provided by (used in) discontinued operations - 172 (116,529 ) Net cash provided by (used in) operating activities (38,813 ) 172 (155,342 ) Cash flows from investing activities: Net cash provided by investing activities from continuing operations - - - Net cash provided by investing activities from discontinued operations - 7,260 7,260 Net cash provided by investing activities - 7,260 7,260 Cash flows from financing activities: Advances from stockholders 35,000 - 35,000 Net cash provided by financing activities from continuing operations 35,000 - 35,000 Net cash provided by financing activities from discontinued operations - - 115,000 Net cash provided by financing activities 35,000 - 150,000 Net Increase(Decrease) In Cash (3,813 ) 7,432 1,918 Cash at Beginning of Period 5,731 14,507 - Cash at End of Period $ 1,918 $ 21,939 $ 1,918 Cash paid for: Interest $ - $ - $ 2,149 Income Taxes - - - Non-cash investing and financing activities: Disposition of Waterbury $ - $ - $ 688,847 The accompanying notes are an integral part of these financial statements. 4 Table of Contents G/O Business Solutions, Inc. (A Development Stage Company) Notes to Financial Statements (Unaudited) NOTE 1 - BASIS OF FINANCIAL STATEMENT PRESENTATION The accompanying unaudited interim financial statements of G/O Business Solutions, Inc. have been prepared in accordance with the accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in G/O's latest Annual Report filed with the SEC on Form 10-KSB. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements that would substantially duplicate the disclosures contained in the audited financial statements for the most recent year, 2007, as reported in Form 10-KSB, have been omitted. Operating results for the three and nine months ended September 30, 2008 are not necessarily indicative of the results that may be expected for the year ending December 31, 2008. NOTE 2 - GOING CONCERN As shown in the accompanying financial statements, G/O incurred net losses of $221,689 for the nine months ended September 30, 2008 and had a working capital deficit of $96,251 as of September 30, 2008. In addition, G/O ceased generating revenues and all operations in August 2007.These conditions raise substantial doubt as to G/O’s ability to continue as a going concern. The financial statements do not include any adjustments that might be necessary if G/O is unable to continue as a going concern. NOTE 3 - ADVANCES FROM STOCKHOLDERS Stockholders of G/O have advanced funds to G/O to cover settlement of obligations and ongoing administrative expenses. The advances bear interest at a rate of 8.0 % per annum.The note agreements mature on December 31, 2008. Total advances amounted to $76,287 and related accrued interest amounted to $16,110 at September 30, 2008. NOTE 4 - COMMON STOCK In February 2008, G/O issued 225,000 shares of common stock to its President and 125,000 shares of common stock to a consultant for services provided. The shares were valued at $178,500 in total based upon the closing price of G/O shares on the date of grant. NOTE 5 - RELATED PARTY TRANSACTIONS G/O uses office space provided by its President at no charge, as the related expense is immaterial. Beginning in January 2008, G/O receives bookkeeping services from a company that is partially owned by its President. As of thedate of this report, G/O had paid the related party a total of $6,222for bookkeeping services received during 2008. Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Forward-looking Statements Statements made in this Quarterly Report which are not purely historical are forward-looking statements with respect to the goals, plan objectives, intentions, expectations, financial condition, results of operations, future performance and business of our Company, including, without limitation, (i) our ability to raise capital, and (ii) statements preceded by, followed by or that include the words “may”, “would”, “could”, “should”, “expects”, “projects”, “anticipates”, “believes”, “estimates”, “plans”, “intends”, “targets” or similar expressions. 5 Table of Contents Forward-looking statements involve inherent risks and uncertainties, and important factors (many of which are beyond our Company’s control) that could cause actual results to differ materially from those set forth in the forward-looking statements, including the following, general economic or industry conditions, nationally and/or in the communities in which our Company conducts business, changes in the interest rate environment, legislation or regulatory requirements, conditions of the securities markets, our ability to raise capital, changes in accounting principles, policies or guidelines, financial or political instability, acts of war or terrorism, other economic, competitive, governmental, regulatory and technical factors affecting our Company’s operations, products, services and prices. Accordingly, results actually achieved may differ materially from expected results in these statements. Forward-looking statements speak only as of the date they are made. Our Company does not undertake, and specifically disclaims, any obligation to update any forward-looking statements to reflect events or circumstances occurring after the date of such statements. Results of Operations During the quarters ended September 2008 and 2007, our Company had net losses of $8,796and respectively. Our Company ceased generating revenues and all operations in August 2007.Consequently, the operations of G/O business prior to August 2007 have been presented as discontinued operations. Plan of Operation Management's plans to maintain the long-term financial viability of our Company are to identify another entity in an attempt to consummate an acquisition or merger agreement. Management believes its plans will provide us with the wherewithal to continue in existence. In the interim, management is committed to meeting our operating expenses. Liquidity As of September 30, 2008, we had $1,918 in cash.In August 2007, our Company ceased providing business development services and has generated no revenues since that time.We do not anticipate generating any revenues in the foreseeable future. During the nine months ended September 30, 2008, the Company borrowed $35,000 from John Thomas Bridgeand Opportunity Fund, LLP, its majority shareholder. The notes bears interest at 8% and mature on December 31, 2008.The Company used these funds to pay expenses. During the next twelve months, our Company's only foreseeable cash requirements will relate to maintaining our good standing in the State of Colorado. Our Company does not have any cash reserves to pay for our administrative expenses for the next 12 months. In the event that additional funding is required in order to keep our Company in good standing, we may attempt to raise such funding through additional loans or a private placement of our common stock to "accredited investors" or "sophisticated investors." At the present time, management has no plans to offer or sell any securities of our Company for this purpose. However, at such time as our Company may decide to engage in such activities, management may use any legal means of conducting such offer or sale, including registration with the appropriate federal and state regulatory agencies and any registration exemptions that may be available to our Company under applicable federal and state laws, including sales exempt under Regulation S. Item 3. Quantitative and Qualitative Disclosures About Market Risk Not required. 6 Table of Contents Item 4T. Controls and Procedures (a) Evaluation of Disclosure Controls and Procedures. As of the end of the period covered by this Quarterly Report, we carried out an evaluation, under the supervision and with the participation of our President and Treasurer, of the effectiveness of the design and operation of our disclosure controls and procedures. Based on this evaluation, our President and Treasurer concluded that our disclosure controls and procedures were effective at ensuring that information required to be disclosed or filed by us is recorded, processed, summarized and reported, within the time periods specified in the rules and forms of the Securities and Exchange Commission.In our evaluation of disclosure controls and procedures as of December 31, 2007, we concluded there was a material weaknessin our internal control over financial reporting which we viewed as an integral part of our disclosure controls and procedures. The material weakness as noted below in (b) has been remediated.Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to bedisclosed by an issuer in the reports that it files or submits under the Securities Exchange Act of 1934, as amended (the “Act”) is accumulated and communicated to the issuer’s management, including its principal executive and principal financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. It should be noted that the design of any system of controls is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions, regardless of how remote. (b) Changes in Internal Control Over Financial Reporting. In the first quarter of 2008, a third party accounting firm assisted our President and Treasurer with bookkeeping and financial reporting.As a result, we have remediated the segregation of dutiesmaterial weaknessidentified as of December 31, 2007. Our management has concluded there were no significant changes other than the changes noted in our internal controls over financial reporting that occurred during our last fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II - OTHER INFORMATION Item 1. Legal Proceedings None; not applicable. Item 1A. Risk Factors Not required Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None; not applicable. Item 3. Defaults Upon Senior Securities None; not applicable. Item 4. Submission of Matters to a Vote of Security Holders None; not applicable. Item 5. Other Information None; not applicable. 7 Table of Contents Item 6. Exhibits Exhibit No. Identification of Exhibit 31.1 Certification Pursuant to Section 302 of the Sarbanes-Oxley Act provided by Brian E. Rodriguez, Director, President and Treasurer 32.1 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 provided by Brian E. Rodriguez, Director, President and Treasurer 8 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. G/O BUSINESS SOLUTIONS, INC. Dated:November 12, 2008 By: /s/ BRIAN E. RODRIGUEZ Brian E. Rodriguez President, Treasurer and Director 9
